DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8,9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (10,369,608).  Sato discloses a press brake machine (Fig. 1) configured to process a workpiece (W) and including a changeable tool (P,D).  Sato discloses a gauge (4) configured to hold and move the workpiece (col. 12, lines 49-57) to allow the workpiece (W) to be worked by the press brake.  Sato discloses that the gauge (4) includes a clamp (57) which is configured to grip a workpiece (gripping hand with suction or jaw, col. 9, lines 31-34) and a clamp (tool replacing arm 58) which is configured for punch and die exchange (col. 9, lines 35-40).  Sato discloses a controller (20,20A) configured to control the gauge (col. 12, lines 63-67 and col. 13, lines 1-5).  Sato discloses that the tool clamp (58) retrieves tools (P,D) from a tool storage rack (3).  Regarding claim 3, a longitudinal guide rail (52,53; Fig. 9) is configured to guide the gauge in a longitudinal direction (x; Fig. 9).  Regarding claims 8 and 9, Sato discloses back gauges (10,11) which are aft of the press brake (Fig. 9).  Regarding claim 11, punches and dies (P,D) are replaced.



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,7,12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Prunetto et al. (5,187,958).  Sato discloses a press brake machine (Fig. 1) configured to process a workpiece (W) and including a changeable tool (P,D).  Sato discloses a gauge (4) configured to hold and move the workpiece (col. 12, lines 49-57) to allow the workpiece (W) to be worked by the press brake.  Sato discloses that the gauge (4) includes a clamp (57) which is configured to grip a workpiece (gripping hand with suction or jaw, col. 9, lines 31-34) and a clamp (tool replacing arm 58) which is configured for punch and die exchange (col. 9, lines 35-40).  Sato discloses a controller (20,20A) configured to control the gauge (col. 12, lines 63-67 and col. 13, lines 1-5).  Sato discloses that the tool clamp (58) retrieves tools (P,D) from a tool storage rack (3).  A longitudinal guide rail (52,53; Fig. 9) is configured to guide the gauge in a longitudinal direction (x; Fig. 9).  Sato does not disclose a lateral guide rail.  Prunetto discloses a longitudinal guide rail (26,28) and a lateral guide rail (30,34) for moving and positioning a gauge (24) which has a gripping clamp (40,44).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the gauge guide rail of Sato to include longitudinal and lateral guide rails as taught by Prunetto in order to position the gauge in x and y dimensions relative to the press brake. Regarding claims 7 and 15, Sato discloses a swivel pivot (54,50) for positioning a workpiece (Fig. 10) or die (Figs. 14-16).
 Claim(s) 5,6,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Prunetto and further in view of Herb et al. (4,274,801).  Sato in view of Prunetto does not disclose guide rollers for moving the gauge along the lateral and longitudinal rails. Herb teaches rollers (21,22,23,24) for guiding a gauge (9,14,15) on a guide rail (5). It would have been obvious to one skilled in the art prior to the effective filing date of the present invention to modify the guide rails of Sato in view of Prunetto to include rollers as taught by Herb in order to smoothly transfer the gauge by rolling contact as is known in the gauge moving and guiding art. 

Response to Arguments
Applicant's arguments filed 3-21-2022 have been fully considered.  The claim amendment to claims 1 and 12 requires a gauge to have a clamp which is capable of handling a tool (punch, die) and a workpiece and differs in scope from canceled claim 2, a “clamp, configured to handle at least one of” and therefore reads over Klinkhammer.  Sato discloses a traveling gauge (4) with a gauge clamp (57) for gripping a workpiece and a tool clamp (58) for gripping and replacing a die and punch in the press brake wherein the workpiece and tool clamp are attachable to an arm (50) of the traveling gauge (4).  Applicant’s specification description [0044] is of “a gauge clamp 620”, “The gauge clamp 620 allows the gauge to grasp the workpiece and the tools”.  The gauge clamp (57,58) of Sato allows the gauge (4) to grasp the workpiece (W) and the tools (P,D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725